PER CURIAM:
The denial of the appellant’s motion to vacate the sentence is affirmed, and we adopt the thorough opinion of the district court which accompanied that denial. It is apparent from a careful reading of the record and the transcript of the appellant’s probation revocation hearing that probation was revoked only after a full, fair, and impartial hearing at which Blake was represented by counsel. Without deciding whether the decision of the Supreme Court in Gagnon v. Scarpelli, 1973, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656, should be applied retroactively, we are convinced by our examination of the record and the transcript that the requirements of that decision were fully met by the hearing held by the district court here.